Citation Nr: 1443867	
Decision Date: 10/02/14    Archive Date: 10/10/14

DOCKET NO. 11-33 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include status-post left hip replacement and degenerative joint disease (DJD).

2. Entitlement to service connection for a right hip disability, to include DJD.

3. Entitlement to service connection for a sinus condition, to include sinusitis.

4. Entitlement to service connection for colon polyps, to include as due to herbicide exposure.

5. Entitlement to service connection for Barrett's Disease, to include as due to herbicide exposure.

6. Entitlement to service connection for a skin condition, to include basal cell carcinoma, to include as due to herbicide exposure.

7. Entitlement to service connection for bilateral hearing loss.

8. Entitlement to an initial rating in excess of 30 percent prior to October 25, 2012 and in excess of 50 percent from October 25, 2012 forward for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

By way of background, the RO denied service connection for all issues currently on appeal in February 2011 and a timely notice of disagreement was filed. The RO then adjudicated the claims in separate statements of the case, adjudicating the claim of service connection for bilateral hearing loss in a December 2011 statement of the case and the other issues in a November 2011 statement of the case. The Veteran then filed a December 2011 statement referencing both the November and December 2011 statements of the case and expressing interest in appellate review. The documentation was accepted as a substantive appeal.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a skin condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A left hip disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.

2. A right hip disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service.

3. A sinus condition, to include sinusitis, is not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service.

4. Colon polyps are not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service, or to be due to herbicide exposure.

5. Barrett's Disease is not shown to be causally or etiologically related to an in-service event, injury or disease, to have manifested in service or within one year of the Veteran's discharge from service, or to be due to herbicide exposure.

6. Current bilateral hearing loss has not been shown for VA purposes.

7. In January 2013, prior to the promulgation of a decision, the Board received notification from the Veteran's representative that a withdrawal of the appeal of entitlement to an initial rating in excess of 30 percent prior to October 25, 2012 and in excess of 50 percent from October 25, 2012 forward for PTSD was requested.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3. The criteria for service connection for a sinus condition, to include sinusitis,  have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

4. The criteria for service connection for colon polyps have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

5. The criteria for service connection for Barrett's Disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

6. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

7. The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an initial rating in excess of 30 percent prior to October 25, 2012 and in excess of 50 percent from October 25, 2012 forward for PTSD have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in October 2010, prior to the initial unfavorable adjudication in February 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claims, the evidence VA would obtain, the evidence the Veteran must provide, and how disability ratings and effective dates are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. 
Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA audiological examination in March 2011. The examination was adequate because the examiner performed a controlled speech discrimination test (Maryland CNC) and puretone audiometry testing, and provided sufficient information to allow the Board to render an informed determination. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for bilateral hearing loss. See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA's duty to provide an examination with respect to the Veteran's left and right hip disabilities was not triggered. While the Veteran has a current diagnosis of left and right hip DJD, there is no evidence of an in-service injury or disease. Service treatment records are silent for any diagnoses of left or right hip disorders and the Veteran does not assert nor does the evidence show that he had hip symptomatology in service. The Veteran's September 1969 separation examination and the accompanying report of medical history are also silent for any notations of hip disorders or diseases. As there is no evidence of an in-service injury or disease, or evidence indicating a possible connection between the Veteran's service and his disabilities, VA's duty to provide an examination as to the claim of service connection for left and right hip disabilities was not triggered. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

Concerning the Veteran's claims of service connection for sinusitis, colon polyps, and Barrett's Disease, VA's duty to provide medical examinations was also not triggered. The Veteran has attributed his sinusitis to dust exposure in service, and his colon polyps and Barrett's Disease to herbicide exposure in service. However, there is no competent evidence of record indicating that these disabilities are related to service. There is no medical evidence showing that the Veteran's disabilities are attributable to the events he states they are, specifically dust or herbicide exposure, or that they are potentially linked to an in-service injury or disease. Further, the Veteran has not alleged that his symptoms for any of these diseases have been continuous since service. The Veteran indicated on his claim for benefits that his sinusitis had its onset in March 2007, his colon polyps in November 2006, and his Barrett's Disease in approximately November 2006. The medical evidence reflects treatment for sinusitis beginning in March 2007, treatment for colon polyps beginning in March 2006, and treatment for Barrett's Disease beginning in November 2006. As such, there is no lay or medical evidence indicating that these disabilities or their symptoms may be associated with the Veteran's active duty service. Therefore, VA had no duty to provide a VA examination as to these claims. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

Since VA has obtained all relevant identified records and provided an adequate medical examination where required, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3,309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. A negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for right and left hip disabilities and bilateral hearing loss. The Board will address each claim in turn, applying the legal framework outlined above. As the analysis is the same for both the left and right hip disabilities, the two will be addressed together.

A. Right and Left Hip Disabilities

The Veteran contends he is entitled to service connection for left and right hip disabilities. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

Beginning with direct service connection, the Veteran has current diagnoses of left and right hip DJD, and therefore the first element of direct service connection has been met. Concerning the second element, the preponderance of the evidence is against a finding of an in-service injury or disease. The Veteran has indicated that he believes his current disability is related to his active duty service as he had to climb equipment therein but has not indicated that an injury occurred during service or that hip pain or any other symptoms were present while in service.

Turning to the medical evidence of record, the Veteran's service treatment records are silent for any complaints of pain or other symptoms concerning his left and right hips. At no point was the Veteran diagnosed with any left or right hip disability. The Veteran's September 1969 separation examination contains no diagnosis of a left or right hip disability or injury, and on the corresponding report of medical the Veteran did not indicate any trouble with arthritis, rheumatism, bone or joint deformities, or any other musculoskeletal problems. Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service injury or disease.

Moreover, the evidence does not show that the Veteran's left or right hip disability is causally related to his active duty service. While the Veteran is competent to testify to lay observable symptoms such as pain, he is not competent to state that his current disabilities are causally related to his active duty service, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. 

Private treatment records concerning the Veteran's left and right hip disabilities have been associated with the claims file. A private treatment record from September 2004 reflects a complaint of left hip pain that had been consistent for approximately three months, and a May 2005 record noted complaints of left hip pain that had been present for about one and a half years. Prior to the September 2004 private treatment record, there is no medical evidence reflecting complaints of left hip pain or a diagnosis of a left hip disability. The first private treatment record concerning the right hip is from October 2006, which notes degenerative changes. Prior to this, there are no records concerning right hip pain or a right hip disability. The medical records do not indicate that the Veteran's left and right hip DJD is related to his active duty service. Based on the evidence of record, the Board finds the evidence does not show that the Veteran's left and right hip disabilities began in or are causally related to his active duty service.

Turning to presumptive service connection, the evidence of record does not show, and the Veteran does not contend, that his left and right hip DJD manifested within one year after his separation from service. The Veteran's September 1969 separation examination and the accompanying report of medical history are silent for any diagnoses or complaints of hip disabilities. A private treatment record from May 2005 indicates that the Veteran had been experiencing left hip pain since approximately November 2003, which is 33 years after his separation from service. The first record indicating the presence of left hip pain is from September 2004 and the first record concerning the right hip is from October 2006, both of which are over 30 years after the Veteran's separation and outside the presumptive one year period. Therefore, while DJD is a recognized chronic disease for VA purposes, the evidence does not show that left and right hip DJD manifested within the applicable one year period following service. 38 C.F.R. § 3.307(a). Therefore presumptive service connection for left and right hip disabilities as chronic diseases is not warranted. 38 C.F.R. §§ 3.307, 3.309.

Service connection based on continuity of symptomatology is also not warranted in this case. As stated above, the Veteran has been diagnosed with left and right hip DJD, which is a recognized chronic disease. 38 C.F.R. §§ 3.303(b), 3.309(a). However, also as noted above, there is no indication of a left or right hip condition in the Veteran's service treatment records, no indication of hip conditions or problems on the September 1969 separation examination or report of medical history, and no evidence of complaints of hip pain or other symptomatology potentially indicative of a condition. Thus, the preponderance of the evidence is against a finding that the Veteran's left and right hip DJD manifested in-service to a degree sufficient to identify the disease entity. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309(a).

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of service connection; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.

B. Sinusitis

The Veteran contends he is entitled to service connection for sinusitis. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

As an initial matter, sinusitis is not a recognized chronic disease for VA purposes, nor is it encompassed by another broader listed disease or disability. 38 C.F.R. § 3.309(a). As it is not a recognized chronic disease for VA purposes, service connection for sinusitis based on the presumption in favor of chronic diseases or based on continuity of symptomatology is not warranted are this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.304, 3.307(a), 3.309(a).

Turning to direct service connection, the Veteran has a current diagnoses of sinusitis, and therefore the first element of direct service connection has been met. Second, the Veteran has indicated that his sinusitis is due to significant dust exposure during service, which is consistent with the nature of the Veteran's service in the Republic of Vietnam. See 38 U.S.C.A. § 1154(a). Further, service treatment records reflect that the Veteran was seen in October 1966 for nasal congestion. As such, the Board finds the second element of service connection is met.

Concerning the third element, there is no competent evidence showing a causal nexus between the Veteran's sinusitis and his active duty service. The Veteran has stated that his sinusitis is related to the excessive amount of dust exposure he had in service. While the Veteran is competent to make statements concerning the persistence of lay observable symptoms, he is not competent to opine as to the presence of a causal relationship between in-service dust exposure and his current disability, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. Further, the Veteran indicated on his claim for benefits that his sinusitis had its onset in 2007, which is supported by the medical evidence of record. 

There is no competent evidence of record indicating that current sinusitis is related to service decades earlier.  The first treatment record reflecting treatment for or a diagnosis of sinusitis, or any other upper respiratory disorder, is from January 2007, where a CT scan of the Veteran's sinusitis resulted in a diagnosis of pansinusitis. 

Based on the evidence of record, the Board finds that the preponderance of the evidence does not show that sinusitis began in service or is related to active service. As the third element is not met, direct service connection is not warranted in this case. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Colon Polyps

The Veteran contends he is entitled to service connection for colon polyps. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

Initially, the Board notes that colon polyps are not a recognized chronic disease for VA purposes, nor are they encompassed by another broader listed disease or disability. 38 C.F.R. § 3.309(a). As they are not a recognized chronic disease for VA purposes, service connection for colon polyps based on the presumption in favor of chronic diseases or based on continuity of symptomatology are not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.304, 3.307(a), 3.309(a).

Further, the Veteran has qualifying service in the Republic of Vietnam during the applicable presumptive period. 38 C.F.R. § 3.307(a)(6)(iii). Therefore, the Veteran is presumed to have been exposed to herbicides in service. Id. However, colon polyps are not one of the specifically listed diseases or disabilities found by VA to be associated with exposure to herbicides. 38 C.F.R. § 3.309(e). As such, although the Veteran is presumed to be exposed to herbicides based on his service, presumptive service connection based on in-service herbicide exposure for colon polyps is not warranted in this case. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Turning to direct service connection, the Veteran has a current diagnosis of colon polyps, and therefore the first element of direct service connection has been met. Second, the Veteran has alleged that his colon polyps are due to exposure to herbicides in Vietnam. As the Veteran has qualifying service in the Republic of Vietnam during the presumptive period, the Board finds that in-service exposure to herbicides, and therefore an in-service event, injury or disease, has been shown. 38 C.F.R. § 3.307(a)(6)(iii).

Concerning the third element of service connection, the Board finds that the preponderance of the evidence does not show that colon polyps either began in service or are related to active service. The Veteran has stated that his colon polyps are related to his exposure to herbicides in service. While the Veteran is competent to testify to symptoms, the Veteran is not competent to state that his colon polyps are causally related to his herbicide exposure, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. Further, the Veteran has indicated that his disability began in November 2006 and there is no medical evidence indicating that the Veteran's colon polyps are causally related to his active duty service. 

Although the Veteran has established a current disability and exposure to herbicides in service, the preponderance of the evidence does not show that the Veteran's colon polyps are causally related to his service, to include herbicide exposure. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

D. Barrett's Disease

The Veteran contends he is entitled to service connection for Barrett's Disease. For the reasons stated below, the Board finds that service connection is not warranted on a direct or presumptive basis.

As an initial matter, the Board notes that Barrett's Disease is not a recognized chronic disease for VA purposes, nor is it encompassed by another broader listed disease or disability. 38 C.F.R. § 3.309(a). As it is not a recognized chronic disease for VA purposes, service connection for colon polyps based on the presumption in favor of chronic diseases or based on continuity of symptomatology are not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.304, 3.307(a), 3.309(a).

Further, the Board acknowledges that the Veteran has qualifying service in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). Therefore, the Veteran is presumed to have been exposed to herbicides in service. Id. However, Barrett's Disease is not one of the specifically listed diseases or disabilities found by VA to be associated with exposure to herbicides. 38 C.F.R. § 3.309(e). As such, although the Veteran is presumed to be exposed to herbicides based on his service, presumptive service connection based on in-service herbicide exposure for Barrett's Disease is not warranted in this case. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e). 

Turning to direct service connection, the Veteran has a current diagnosis of Barrett's Disease, and therefore the first element of direct service connection has been met. Second, the Veteran has alleged that his Barrett's Disease is due to herbicide exposure. As stated above, the Veteran has qualifying service in the Republic of Vietnam during the presumptive period, the Board finds that in-service exposure to herbicides, and therefore an in-service event, injury or disease, has been shown. 38 C.F.R. § 3.307(a)(6)(iii).

Concerning the third element of service connection, the Board finds the preponderance of the evidence does not support that the Veteran's Barrett's Disease is causally related to his active duty service. The Veteran has stated that his Barrett's Disease is related to herbicide exposure in service. While the Veteran is competent to testify to symptoms, the Veteran is not competent to state that his Barrett's Disease is causally related to his herbicide exposure, as to do so requires medical expertise. Jandreau, 492 F.3d at 1377. Further, the Veteran has not asserted that Barrett's disease began in service as he reported on his claim for benefits that his disability began in approximately November 2006. 

In this case, there is no competent evidence indicating that there is a link between the Veteran's Barrett's Disease and service, including his in-service exposure to herbicides. Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence does not support that the Veteran's Barrett's Disease is causally related to his service, including herbicide exposure. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

E. Bilateral Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he currently has bilateral hearing loss. However, the Veteran is not competent to opine as to whether he has a hearing loss disability for VA purposes, as such a determination requires audiological testing. Jandreau, 492 F.3d at 1377. As the Veteran's statements are not competent, they are assigned no probative weight. Therefore, the issue of a current disability must be decided based on the medical evidence.

In this case, the Veteran was provided with a VA audiological examinations in March 2011. The results of audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
20
LEFT
10
15
10
10
30

The average puretone threshold was 21.25 decibels for the right ear and 16.25 decibels for the left ear. 38 C.F.R. § 4.85(d). Speech recognition was 100 percent bilaterally, as measured by the Maryland CNC test.

Based on this medical evidence, the Veteran's bilateral hearing loss is not considered a disability for VA purposes. The Veteran's hearing thresholds in either ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz. Likewise, the Veteran's auditory thresholds are not 26 decibels or greater at any three of the measured frequencies. Finally, the Veteran's speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, the Veteran does not have a current disability, and as a result service connection for bilateral hearing loss cannot be granted. Brammer, 3 Vet. App. at 225.

The preponderance of the competent evidence weighs against a finding that the Veteran has bilateral hearing loss for VA purposes. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert v, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

III. Withdrawal of Increased Rating Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. See 38 U.S.C.A. § 7105. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

A December 2011 statement of the case was issued concerning the issue of an initial rating in excess of 30 percent for the Veteran's PTSD. The Veteran properly appealed the issue in a December 2011 statement, and the RO granted an increased rating of 50 percent effective October 25, 2012. The Veteran's representative then indicated in January 2013 correspondence that he wished to withdraw the appeal of that issue as the Veteran was satisfied with the 50 percent rating. Hence, there remains no allegation of error of fact or law for appellate consideration regarding that claim. Accordingly, the issue of entitlement to an initial rating in excess of 30 percent prior to October 25, 2012 and in excess of 50 percent from October 25, 2012 forward for PTSD has been properly withdrawn and the claim is dismissed.


ORDER

Entitlement to service connection for a left hip disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a sinus condition, to include sinusitis, is denied.

Entitlement to service connection for colon polyps, to include as due to herbicide exposure, is denied.

Entitlement to service connection for Barrett's Disease, to include as due to herbicide exposure, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

The appeal regarding the claim of entitlement to an initial rating in excess of 30 percent prior to October 25, 2012 and in excess of 50 percent from October 25, 2012 forward for PTSD is dismissed.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). In this case, the Veteran has a current diagnosis of basal cell carcinoma and he has reported that these are related to sun exposure in Vietnam and Thailand, which is consistent with the nature of his service. 38 U.S.C.A. § 1154(a); McLendon, 20 Vet. App. 79. As such, a VA examination is needed to determine whether the Veteran's basal cell carcinoma is etiologically related to his service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to discuss the nature and etiology of his claimed skin condition, to include basal cell carcinoma. The claims folder must be made available to the reviewer in conjunction with the examination. A note that it was reviewed should be included in the examination report. The reviewer should then answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin condition, to include basal cell carcinoma, is related to service?

A detailed rationale supporting the examiner's opinion should be provided. In forming the opinion, the examiner must consider all lay statements of record, specifically the Veteran's assertion that sun exposure in Vietnam and Thailand caused his current condition. The Veteran's service in Vietnam and Thailand has been established.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

2. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


